Citation Nr: 1228436	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  06-12 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for recurrent tinnitus, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from December 1996 to December 2000. 

This case arises to the Board of Veterans' Appeals (Board) from a March 2005-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that in pertinent part denied service connection for tinnitus. 

The Board remanded the case for development in August 2005, March 2009, and August 2010.  


FINDINGS OF FACT

1.  Competent evidence of noise exposure during active service on an aircraft carrier has been submitted.

2.  The Veteran has testified that tinnitus began during active service.

3.  The Veteran has normal hearing in both ears.  

4.  Competent medical evidence explaining that hearing loss is not a prerequisite to tinnitus has been submitted.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, because the outcome is favorable, compliance with all remand orders is conceded.  

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the benefit sought by the claimant, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2012).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, he will not be afforded this consideration.  Nonetheless, the Court stressed that 38 C.F.R. § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  Because the Veteran's official records reflect that he served aboard an aircraft carrier and that his tinnitus arose under extremely noisy conditions there, the reasonable doubt doctrine will be accorded weight in this case.  

The Veteran's Service Treatment Reports (STRs) do not mention a complaint of tinnitus.  His separation examination report and accompanying report of medical history questionnaire are silent for tinnitus.  

In his original claim for benefits, submitted in September 2004, the Veteran requested service connection for tinnitus and other acquired disabilities.  He reported that he served most of his 4-years of active duty aboard the USS Enterprise (CVN-65).  He reported that tinnitus began on November 20, 2000, and that he received treatment on that date aboard the USS Enterprise.  

Private medical reports reflect that the earliest documented complaint of ear ringing was made by a Dr. E. Allcock on July 27, 2005.  In November 2006, a private audiometry firm evaluated the Veteran's hearing and commented that a test was positive for tinnitus "due to work env in Navy."  Left and right ear hearing acuity were within normal limits.  In a November 2006-dated letter, J. Bosworth, M.D., a consultant, wrote that the Veteran believes that tinnitus began during active service, where he worked in a noisy environment.  

In March 2008, the Veteran testified at a hearing before the undersigned Veterans Law Judge that at various times during active service he was exposed to loud noise from mechanized paint chippers and other machinery aboard ship.  He testified that he had hearing protection at times, but not all the time.  He testified that tinnitus arose in the Navy.  

A November 2008 VA audiometry evaluation notes a complaint of constant tinnitus.  The Veteran reported that during active service he was exposed to "low level noises."  The Veteran recalled that tinnitus began in 1998.  The audiologist concluded that the Veteran's tinnitus was not caused by hearing loss, because hearing in both ears is normal.  The audiologist did not address the date of onset of tinnitus, but did mention that the Veteran did not report tinnitus during his military separation examination.  Neither did the audiologist address the possibility that exposure to "low level noises" during service caused tinnitus.   

The Board remanded the case in March 2009 for another audiometry evaluation.  

A June 2009 VA audiometry evaluation notes that the Veteran offered several sources of noise exposure during active service aboard an aircraft carrier including grinders and cooling fans.  The audiologist found normal hearing along with tinnitus and referred the Veteran to an ear-nose-throat (ENT) specialist for an opinion addressing whether service-connected sinusitis might have caused or aggravated tinnitus.  The audiologist simply stated that according to the Veteran, tinnitus began in 1998.  

The Board remanded the case in August 2010 for another audiometry evaluation and an ENT evaluation.  

According to a January 2011 VA audiometry evaluation, epidemiological studies show a strong association between tinnitus and noise exposure.  The audiologist conceded that aircraft carriers have been "well documented as potential causes of noise injuries."  Noting that the Veteran did not incur hearing loss following such noise exposure, however, the audiometrist added the following explanation: 

     Epidemiological studies have also shown that a small group of patients have tinnitus in the absence of measurable hearing loss.  To date, no studies have provided a scientifically validated explanation for this type of tinnitus.  These studies have speculated that such tinnitus is cause [sic] by various factors such as psychological factors or latent cochlear damage.  In the absence of documented injuries resulting from noise exposure (acoustic trauma), or scientifically validated explanation for tinnitus in the absence of acoustic trauma, I conclude that it is less likely as not that the current complaint of recurrent tinnitus [is] etiologically related to the Veteran's active service.

In July 2011, a VA physician reviewed the medical history and then dissociated tinnitus from service-connected sinusitis.  The explanation is that tinnitus is caused by high frequency sensorineural hearing loss, not sinusitis.  The physician did not address the issue of aggravation.  

In July 2012, the Veteran's representative submitted an excerpt from a medical source found at: www.ringinginears.org/sinusearringing.html  This source tends to controvert the July 2011 medical opinion, as it notes that blocked sinuses often cause ear ringing and tinnitus.   

The Board must address the competency, credibility, and probative value of all evidence, including lay evidence.  38 U.S.C.A. § 7104(d) (1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The competency, credibility, and probative value of the medical evidence will be addressed first.  

With respect to the STRS, while the separation examination report does not mention tinnitus, it is significant to note that the report of medical history questionnaire that the Veteran completed in October 2000 does not ask for a history of tinnitus.  Thus, the Veteran should not be expected to report his history of tinnitus at the time of separation.  Moreover, the medical history questionnaire does ask for a history of ear trouble, and the Veteran did check "yes" to that question.  The examiner remarked that the Veteran had a history of sinus infection, but is silent on the issue of tinnitus.  

The November 2008 VA audiometry evaluation could be considered as favorable to the claim because the examiner noted, and apparently with no objection, that the onset of tinnitus was in 1998.  While this is based on the Veteran's reported history, there is little evidence on which to conclude that this history is not reliable.  The only evidence that controverts this date of onset is the Veteran's original claim for benefits in which he reported that tinnitus began in November 2000.  Whether the date of onset of tinnitus was in 1998, or 2000, is of no practical importance, because the Veteran performed active military service during each of those years.  Thus, the lay evidence of date of onset must carry some weight.  In a line of cases, the Court has repeatedly set forth that lay evidence alone may be sufficient to establish service connection.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) ("the Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms."); Rowell v Principi, 4 Vet. App. 9, 19 (1993) ("Here, the Board must do more than simply point to an absence of medical evidence; it must offer some basis for finding the lay evidence insufficient to establish entitlement to benefits."); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (lay evidence alone may be sufficient to place the evidence in equipoise and thus, under 38 U.S.C. § 5107(b) (formerly § 3007), establish entitlement to benefits).  See also Ashmore v. Derwinski, 1 Vet. App. 580, 583-84 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991). 

The Court has set forth a presumption of service connection for any disease entity first shown during active service.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 486 (1991) (a Veteran "is entitled to service connection for a disease present in service unless the disease was noted in an examination report at the time of entrance into service or clear and unmistakable evidence shows that the Veteran's disease pre-existed service and was not aggravated thereby.")  Because tinnitus was present in service and not prior, the Veteran is entitled to service connection for tinnitus.  

Turning to the January 2011 VA medical opinion, while appearing negative to the claim, this report contains information helpful to the Veteran.  First, the examiner agreed that aircraft carriers are a well-documented source of noise injury.  The supports the Veteran's testimony of noise exposure aboard the boat.  Thus, the report is helpful. 

Second, the examiner agreed that hearing loss is not a prerequisite to a diagnosis of tinnitus, as some patients inexplicably do have tinnitus in the absence of hearing loss.  This is helpful evidence and it is utterly fatal to the July 2011 negative medical opinion.  That opinion is premised on the theory that only hearing loss can cause tinnitus.  

Third, the January 2011 VA medical examiner mentioned that the studies that tend to attribute non-hearing-loss-related tinnitus to psychological factors or latent cochlear damage are speculative, because no study has provided a scientifically validated explanation.  The VA examiner then dissociated tinnitus from active military service because the Veteran has neither a documented injury resulting from noise exposure or another scientifically validated explanation for tinnitus in the absence of acoustic trauma.  This opinion raises the red flag, because: (1) the examiner conceded noise injury based on the fact that aircraft carriers are a well-documented source of noise injury; (2) the examiner stated that an injury, including hearing loss, is not a prerequisite to tinnitus; and, (3) while noting the Veteran has not supplied a scientifically validated explanation for his tinnitus, the examiner admits that as of yet, there is no satisfactory alternative scientific explanation for those who have tinnitus in the absence of hearing loss.  Thus, the rationale supplied in the January 2011 VA medical opinion is inconsistent with the conclusions drawn by the author of that report.

Because the rationale supplied in the January 2011 VA medical opinion is inconsistent with the conclusions drawn, that is, it is based on incorrect facts, the persuasive value of the medical opinion is lessened.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value). 

Turning to the July 2011 VA medical opinion, as noted above, it has been controverted by the January 2011 VA medical opinion, which mentions other sources of tinnitus.  Because this negative nexus opinion is based on the erroneous premise that only hearing loss can cause tinnitus, it will be accorded no weight in the matter.  Reonal, supra. 

The post-service evidence includes the opinions of private physicians who appear to concede that tinnitus arose during active service, based on the Veteran's recollection of the date of onset during active service.  These medical opinions are persuasive, as they are based on reasonably accurate facts and are supported by a rationale.  Nieves-Rodriguez, Reonal, both supra.  Finally, because there is adequate medical and lay evidence to place the issue of direct service connection in relative equipoise, the Board need not evaluate the recent medical website information that tends to associate tinnitus with blocked sinuses.

The lay evidence of record is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  See also 38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  In this case, because at least two private physicians agree that tinnitus arose during active service even without evidence of any hearing loss disability, the Veteran's lay testimony must be accorded some weight in the matter.  

After considering all the evidence of record, including the testimony, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for tinnitus will therefore be granted.







ORDER

Service connection for tinnitus is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


